BARCLAY, J.
January 19, 1897, E. E. Hatháway began suit against the railroad company before a justice of the peace of Dunklin county, to recover an alleged debt of one hundred and seventy-five dollars. Judgment by default was duly rendered against the company. It appealed to the circuit court. The transcript was lodged in the latter court, *346February 8, 1897. At the first term thereafter, July 10,. 1897, the company filed an application for a change of venue, based on alleged prejudice of the judge of the circuit court. The application was duly verified, as appears by the jurat bearing the same date as that on which the application was filed.'
Nothing appears in the record to show any action of the court upon the application for a change of venue.
January 11, 1898, at the second term of the circuit court after the appeal from the justice was taken, plaintiff filed a motion to dismiss the appeal on the ground that the appellant had failed to give notice thereof, as required by law, prior to said second term of the circuit court after the appeal. The motion to dismiss averred that the appeal had been taken at a day later than that on which the judgment against defendant was rendered by the justice.
On Januai*y 17, 1898, the circuit court made the following entry which we copy at large, inasmuch as there is a dispute touching its legal effect:
“Comes now'the plaintiff appellee herein, and the defendant though duly called comes not, but makes default; and the motion to dismiss the appeal herein heretofore taken from the judgment of the justice is taken up, and after having seen and heard the same, and being fully satisfied in the premises, the court doth order and adjudge that said motion be, and the same is hereby sustained, and the appeal herein be dismissed ; and the court having heard testimony and advised in the premises, it is hereby ordered and adjudged by the court that the judgment of the justice heretofore rendered herein in favor of the plaintiff and against the defendant in the sum of one hundred and seventy-five dollars, and the costs of suit be, and the same is hereby affirmed, and declared to be the judgment of this court. It is, therefore, ordered and adjudged that the plaintiff recover of and from the defendant *347the costs and charges in this behalf expended and have hereof execution therefor.”
Nothing further occurred in the cause at the term at ■which the foregoing judgment was entered. Later, in 1899, on application of the plaintiff, an execution was issued on the above-mentioned judgment. The execution recited that on January 17, 1898, said plaintiff recovered against said defendant $175 for damages and debt, and also the sum of $1.75 for his costs, and commanded the sheriff to cause to be made the said damages, debt and costs of the goods, chattels and real estate of the said defendant, and to’ make return, etc. The execution was returnable to the March term, 1900, of the circuit court. While this execution was alive, the sheriff levied upon a passenger coach of the defendant and advertised it for sale. Defendant then applied to the circuit judge in vacation to quash the execution, under the provisions of section 3223 (E. S. 1899). The learned judge, upon the giving of security as required by section 3221, made an order for a stay and returned the papers into court as provided by section 3225 (E. S. 1899).
The grounds of this application to quash the execution will appear further on.
The plaintiff thereafter made a motion to set aside the order staying the execution. That motion was heard along with the defendant’s motion to quash. The trial court, upon due consideration, overruled defendant’s motion to quash, and sustained the plaintiff’s motion to set aside the previous stay. The court further directed the clerk to issue execution on the judgment according to its terms. Erom these orders defendant appealed in the usual way.
1. The first contention of the defendant is that the filing of the application for a change of venue deprived the circuit court of any further jurisdiction to take any step in the cause.
It will be noticed that the application for a- change of *348venue was filed at the first term after the appeal from the justice. No notice of appeal had then been given, nor was any notice given before the second term.
The application for a change of venue did not dispense with the necessity for giving notice of the appeal. Evans v. Railroad, 58 Mo. App. (St. L.) 427. There is nothing before this court to show that the application to change the-venue was ever called to the court’s attention. But be that as it may, the right to insist upon it was undoubtedly lost by the failure to give notice of appeal before the second, term of the circuit court-ensuing after the justice rendered judgment in the cause.
2. Defendant next contends that the judgment, as already quoted, will not support an execution because it contains a judgment of affirmance, whereas the plaintiff, by his motion to dismiss the appeal, had elected to adopt the latter alternative'which the statute permitted him to do- (R. S. 1899, sec. 4076).
The judgment was rendered at the same term of court at which the motion to dismiss the appeal was filed and sustained. It was entirely competent for the court (certainly with the assent of the plaintiff) before the lapse of the term, to change its judgment of dismissal into an affirmance, under the statute just mentioned. Even if this were not so, the action of the court in affirming the judgment, instead of dismissing the appeal, would be merely a judicial error which would not furnish a ground to quash the execution issued upon the judgment, after the latter became final. It might, perhaps, form a ground for invoking the usual remedies for correcting judicial error. But, after the term lapsed, a mere motion to quash the execution would not lie upon such a ground.
Defendant insists that the filing of the motion to dismiss the appeal constituted an election by the plaintiff under section 4076 (R. S. 1899); and that, when the appeal was *349dismissed, the court had no jurisdiction to affirm the judgment. It is claimed that the judgment is void for these reasons. Plaintiff cites to sustain this claim, Beers v. Railroad, 55 Mo. 292, and Hooker v. Railroad, 63 Mo. 449.
In both of those cases it was held that, after a motion to dismiss the appeal had been sustained, it was improper for the court to affirm the judgment. But those cases were rendered under the law existihg before the enactment of section 4076 (E. S. 1899). That section was a new enactment in the revision of 1879 (sec. 3057). It was obviously passed to change the rule declared in the cases of Beers and Hooker, above mentioned. At the time when those cases were decided it was held that a failure to give notice of appeal before the second term of the circuit court was a failure to prosecute the appeal within the meaning of a statute then existing, which is the same as section 1557 (E. S. 1899) except that in the section as it now stands the words “probate court” appear in addition to the language appearing in the old section. Wagner’s Stats. 1872, p. 844, sec. 16. Such a failure to prosecute the appeal warranted an affirmance of the judgment of the justice. Rowley v. Hinds, 50 Mo. 403; Purcell v. Railroad, 50 Mo. 504; Nay v. Railroad, 51 Mo. 575; Brownsville v. Rembert, 63 Mo. 393.
The passage of what is now section 4076 was intended to simplify the procedure in the circuit court, on appeals from justices. It clearly authorizes the court to affirm the judgment of the justice, if the appellee so desires.
Even if the “judgment” in the case at bar be construed to adjudge both a dismissal of the appeal and an affirmance of the judgment, it could not properly be corrected by a mere motion to quash the execution, filed after the close of the term at which it was entered. Some other forms of corrective would be necessary to cure its errors, if any it has.
It is our opinion, however, that the entry should be taken to mean an affirmance of the judgment, as that is the last or*350■der. It is our duty to give, if possible, such a meaning to the records of trial courts as will support and not defeat their judicial action. It is plain that the entry of the circuit court in •question here is intended to embody an affirmance of'the judgment of the justice. The presence of the plaintiff appellee at the time of the rendition of said judgment must be taken to amount to an assent thereto.
In construing the records of courts it is the last judgment which must be taken as of paramount authority in case of any conflict between that entry and former ones relating to the same topic. If there was any error in the so-called’ “judgment” its correction, we repeat, is beyond the reach of a motion to quash.
3. The motion to stay and quash the execution was founded on a number of grounds besides those to which we have adverted. It. is claimed, among other things, for example, that defendant has been garnished in an attachment proceeding against the plaintiff and that the garnishment proceeding was still pending. It is further claimed that the levy was grossly excessive and oppressive. No evidence was ■offered in support of those grounds, other than the mere verification of the motion.
A motion to quash an execution, based on facts outside the record in the case, must be established by proof upon the ,hearing of the motion. In the case at bar, the record shows there was a hearing of the motion, but what, if any, facts were then put in evidence does not appear. The presumption of correct action applies to the trial court’s ruling in such circumstances.
4. None of the assignments of error is valid. The judgment is affirmed.
Bland, P. J., and Goode, J., concur.